This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2012).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A13-1265

                                 State of Minnesota,
                                     Respondent,

                                         vs.

                                Daniel Leith Renville,
                                     Appellant

                                Filed August 4, 2014
                                      Affirmed
                                 Toussaint, Judge*

                           Redwood County District Court
                              File No. 64-CR-12-852

Lori Swanson, Attorney General, St. Paul, Minnesota;

Steven S. Collins, Redwood County Attorney, Ryan S. Hansch, Assistant County
Attorney, Redwood Falls, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Benjamin J. Butler, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

      Considered and decided by Stauber, Presiding Judge; Larkin, Judge; and

Toussaint, Judge.




*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

TOUSSAINT, Judge

       Appellant challenges his conviction of first-degree criminal sexual conduct,

arguing that the district court erred by excluding evidence that illuminated appellant’s

relationship with the victim, and by allowing the state to impeach him with prior felony

convictions. Because the district court did not abuse its discretion in its evidentiary

determinations and there is sufficient evidence to support the convictions, we affirm.

                                     DECISION

Evidentiary ruling

       On March 13, 2013, a jury found appellant Daniel Leith Renville guilty of first-

degree criminal sexual conduct.       Renville argues that the district court abused its

discretion by excluding evidence that would have explained his relationship with the

victim. When challenging the district court’s evidentiary rulings, an appellant “has the

burden of establishing that the [district] court abused its discretion and that appellant was

thereby prejudiced.” State v. Amos, 658 N.W.2d 201, 203 (Minn. 2003). When the

district court errs by excluding evidence, we consider whether there is a reasonable

possibility that the excluded evidence would have significantly affected the verdict. State

v. Post, 512 N.W.2d 99, 102 n.2 (Minn. 1994). If there is a reasonable possibility that the

verdict might have been more favorable to the defendant with the evidence, the error is

prejudicial, and we will reverse and remand for a new trial. Id.

       Renville argues that the district court should have allowed him to testify that he

and the victim, M.D., smoked marijuana together the day that he assaulted her, claiming


                                             2
that this evidence illuminated their relationship, tested her ability to accurately perceive

and remember events, and explained a reference she made in a text message. He also

claims that exclusion of the evidence deprived him of his right to present his version of

the facts.

       A defendant has a constitutional right to fundamental fairness and the opportunity

to present a complete defense. State v. Crims, 540 N.W.2d 860, 865 (Minn. App. 1995),

review denied (Minn. Jan. 23, 1996); U.S. Const. amend. V; Minn. Const. art. 1, § 7. To

this end, a defendant has the right to present evidence that is material and favorable to his

theory of defense. Crims, 540 N .W.2d at 866. But this does not include the right to

present evidence that is irrelevant or more prejudicial than probative. Id. The district

court concluded that the prejudicial effect of Renville’s proffered evidence outweighed

its probative value.

       Renville argues that evidence that he and M.D. smoked marijuana together was

relevant to show that they were hanging out and getting to know each other. But M.D.

and Renville both testified about how they met that day and spent time together. M.D.

testified that she and Renville spent time together around their children, but that Renville

sexually assaulted her when she rejected his advances. Renville testified that M.D.

initiated oral sex on him; they were interrupted by M.D.’s son. Later that day, M.D.

again initiated sexual contact, which resulted in consensual intercourse. Thus, Renville’s

defense, that consensual intercourse occurred, was fully presented.

       Renville argues that the evidence of mutual marijuana use also challenges M.D.’s

ability to perceive and remember events. But Renville failed to make an offer of proof


                                             3
that her alleged marijuana use had this effect. See State v. Harris, 713 N.W.2d 844, 848

(Minn. 2006) (stating that in absence of an offer of proof, appellate court cannot assess

the significance of the excluded testimony, unless it is readily apparent from the

evidence). Additionally, the district court excluded any evidence related to Renville’s

alleged drug use as well; marijuana use would also affect his memory and perception.

          Renville argues that the evidence also would explain a text message that M.D. sent

the morning after the assault telling a friend that Renville assaulted her. In the message,

M.D. stated that Renville had gotten “trees 4 us.” Renville asserts that “trees” is slang for

marijuana.      He claims that the jury should have been allowed to evaluate M.D.’s

credibility when confronted with the reference to “trees” and her denial that “trees”

referred to marijuana. But Renville is assuming that M.D. would have made such a

denial.

          Not only does Renville fail to show that the district court abused its discretion by

excluding this evidence, but he fails to show prejudice. Based on the record, there is not

a reasonable possibility that the verdict might have been more favorable to Renville with

this evidence. See Post, 512 N.W.2d at 102 n.2. The jury rejected Renville’s version of

events. See State v. Pieschke, 295 N.W.2d 580, 584 (Minn. 1980) (stating that weighing

the credibility of witnesses is the exclusive function of the jury).         Other evidence

supported M.D.’s testimony, including Renville’s initial statement to police denying a

consensual encounter and a physician’s testimony corroborating M.D.’s description of

her injury.




                                               4
Prior convictions

       Renville argues that the district court erred by allowing the state to introduce

evidence of his prior felony domestic-assault and motor-vehicle-theft convictions for

impeachment purposes. The district court found that the prior felony convictions were

admissible after conducting a Jones analysis and determining that the evidence was more

probative than prejudicial. See State v. Jones, 271 N.W.2d 534, 538 (Minn. 1978).

       A district court’s ruling on the admissibility of prior convictions for impeachment

of a defendant is reviewed under an abuse-of-discretion standard. State v. Ihnot, 575
N.W.2d 581, 584 (Minn. 1998).         Evidence of a prior conviction is admissible for

impeachment purposes if the crime is punishable by more than one year in prison and the

probative value outweighs the prejudicial effect, or if the conviction is for a crime

involving dishonesty or false statement. Minn. R. Evid. 609(a)(1). In making this

determination, the district court considers the following factors:

              (1) the impeachment value of the prior crime, (2) the date of
              the conviction and the defendant’s subsequent history, (3) the
              similarity of the past crime with the charged crime (the
              greater the similarity, the greater the reason for not permitting
              use of the prior crime to impeach), (4) the importance of
              defendant’s testimony, and (5) the centrality of the credibility
              issue.

State v. Swanson, 707 N.W.2d 645, 654 (Minn. 2006) (quoting Jones, 271 N.W.2d at

538). The district court “should demonstrate on the record that it has considered and

weighed the Jones factors.” Id. at 655.




                                             5
          Impeachment value

          A prior conviction need not involve a crime of dishonesty. Any felony conviction

can be used for impeachment, if “the probative value of admitting the evidence outweighs

its prejudicial effect.”      Minn. R. Evid. 609(a).      “[A] prior conviction can have

impeachment value by helping the jury see the ‘whole person’ of the defendant and better

evaluate his or her truthfulness.” Swanson, 707 N.W.2d at 655 (citing State v. Gassler,

505 N.W.2d 62, 66-67 (Minn. 1993)); see also State v. Brouillette, 286 N.W.2d 702, 707

(Minn. 1979). “[I]t is the general lack of respect for the law, rather than the specific

nature of the conviction, that informs the [jury] about a witness’s credibility.” State v.

Hill, 801 N.W.2d 646, 652 (Minn. 2011) (stating that felony convictions are probative of

a witness’s credibility, and the fact that a witness is a convicted felon has impeachment

value).

          The district court ruled that this factor weighed in favor of admissibility because

Renville chose to testify and with that decision asked the jury to accept his word. The

court stated that the jury should be informed about Renville’s trustworthiness and

contempt for the law when asking them to believe him. Because Renville’s felony

convictions have probative value under the whole-person rationale, the district court

correctly determined that this factor weighed in favor of admissibility.

          Date of conviction and the defendant’s subsequent history

          Convictions occurring within ten years of trial are presumptively not stale.

Gassler, 505 N.W.2d at 67; Minn. R. Evid. 609(b). The district court determined that this

factor weighed in favor of admissibility because Renville’s prior convictions occurred


                                               6
within ten years—motor-vehicle theft in March 2004 and felony domestic assault in

March 2009. The district court also stated that the convictions were not, “in light of

[Renville’s] criminal history, isolated incidents.” The district court correctly determined

that this factor weighed in favor of admissibility.

       Similarity of the past crime with the charged crime

       The greater the similarity of the alleged offense to the prior conviction, the more

likely it is that the conviction is more prejudicial than probative. Jones, 271 N.W.2d at

538. “[I]f the prior conviction is similar to the charged crime, there is a heightened

danger that the jury will use the evidence not only for impeachment purposes, but also

substantively.” Gassler, 505 N.W.2d at 67.

       The district court correctly concluded that Renville’s prior convictions were not

similar to the charged offense and weighed in favor of admissibility. See id. at 64, 66-67

(prior second-degree attempted-murder conviction admissible in first-degree murder

trial); State v. Frank, 364 N.W.2d 398, 399 (Minn. 1985) (prior rape convictions

admissible in first-degree-criminal-sexual-conduct trial).

       Importance of defendant’s testimony and the centrality of the credibility issue

       Courts may consider the fourth and fifth Jones factors together. See Swanson, 707
N.W.2d at 655 (grouping the fourth and fifth factors together). “[I]f the defendant’s

credibility is the central issue in the case . . . a greater case can be made for admitting the

impeachment evidence, because the need for the evidence is greater.” State v. Bettin, 295
N.W.2d 542, 546 (Minn. 1980). Credibility is central to the case “if the issue for the jury

narrows to a choice between defendant’s credibility and that of one other person.” Id.


                                              7
       The district court determined that these factors weighed in favor of admissibility

because: “if [Renville] decides to testify and offers testimony that conflicts with the

State’s witnesses, his credibility would certainly be central to his case.”         Because

Renville testified and his credibility was a central issue the district court correctly

determined that this factor weighed in favor of admissibility.

       Renville argues that the district court abused its discretion by failing to conduct a

separate Jones analysis for each conviction. The Minnesota Supreme Court has allowed

district courts to apply the Jones factors to several prior convictions in one analysis. See

State v. Davis, 735 N.W.2d 674, 680-81 (Minn. 2007) (applying the Jones factors to five

prior convictions in one analysis).

       Renville also argues that the district court failed to instruct the jury on how to use

the evidence. But the district court stated in final jury instructions: “[Y]ou must be

especially careful to consider any previous conviction only as it may affect the weight of

the defendant’s testimony. You must not consider any previous conviction as evidence of

guilt of the offense for which the defendant is on trial.” Because the Jones factors weigh

in favor of admissibility, the district court did not abuse its discretion by admitting

Renville’s prior felony convictions for impeachment purposes.

Pro se claims

       In his pro se supplemental brief, Renville argues that his trial counsel admitted his

guilt in the presence of the jury and failed to obtain exonerating evidence, and that the




                                             8
district court failed to offer him a continuance. A thorough review of the record shows

that Renville’s claims lack merit.

       Affirmed.




                                          9